Citation Nr: 1645507	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  10-00 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for the service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2012, the Veteran testified at a video conference hearing at the RO before the undersigned Acting Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

In June 2012 and September 2014 the Board remanded the case to the RO for further development and adjudicative action.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the entire period covered by this claim, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school family relations, judgment, thinking, or mood; but not by total occupational and social impairment.

2.  The Veteran has a 70 percent rating for his service-connected PTSD, a combined rating of 70 percent for his service-connected disabilities, which include the PTSD; and the evidence is in equipoise as to whether the Veteran is unemployable due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for the service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a total rating based on individual unemployability due to service-connected disabilities have been more nearly approximated since the Veteran's last day of employment in 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With regard to the Veteran's claim for TDIU, in light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Regarding the claim for a higher rating for the PTSD, the RO notified the Veteran in an October 2008 letter of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA records, and private treatment records have been obtained and reviewed.  The Veteran's Social Security Administration (SSA) records and memoranda from the Veteran's private mental health providers have also been obtained, and his hearing testimony has been reviewed.  

He was afforded VA psychiatric examinations in March 2009, August 2012, and November 2015.  The examiners' findings were based on review of the service treatment records, the VA treatment records, mental status examination of the Veteran, and an interview with the Veteran.  Collectively, these examination are adequate because the examiners discussed the Veteran's medical and psychiatric history, described his PTSD disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Regarding the March 2012 hearing, the Acting Veterans Law Judge (AVLJ) who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support of his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Finally, this case was previously remanded in June 2012 and September 2014 for further development.  All development directed by the Board's prior remand in this case has, to the extent possible, been accomplished.  Pertinent records were obtained, to the extent possible, and the Veteran was afforded a VA examination which is adequate to decide the claims on appeal.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The appellant has not identified any pertinent evidence that remains outstanding with respect to this claim.  VA's duty to assist is met.

The Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating - PTSD

The Veteran seeks a disability rating in excess of 70 percent for his service-connected PTSD.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

The Veteran is competent to provide evidence of observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's psychiatric disorder is rated using the General Rating Formula for Mental Disorders (General Formula). 

Under the General Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name.  

The "such symptoms as" language refers to examples, and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Id.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 117 . 

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  It is the responsibility of the rating specialist to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2, 4.126 (2015). 

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  This appeal was pending long before August 4, 2014.  Although DSM-IV applies to this appeal, it is worth noting that, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015). 

GAF scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

For the reasons outlined below, the Board finds that a disability rating in excess of 70 percent for the service-connected PTSD is not warranted in this case, as the evidence shows that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, and mood, but not total social and occupational impairment.

The Veteran's psychiatric disorder results in depression that affects his ability to function independently, appropriately, and effectively.  The record also indicates that the Veteran experiences periods of suicidal ideation, nervousness, claustrophobia, fatigue due to sleep disturbance, with frequent nightmares.  He also suffers from paranoia, fear, anger, and exaggerated startle response.  See March 2012 Hearing Transcript.  

The record shows that the Veteran was treated for his PTSD by Doctor B, a private licensed psychologist who contracted with the VA on a fee basis, between 2004 and 2009.  In addition, the Veteran received VA psychological assessments from VA.  These records reveal fairly consistent symptoms of depression, anxiety, stress, anger outbursts, difficulty concentrating, and other symptoms such as fatigue and irritability resulting from a lack of sleep.  

A VA examination from March 2009 notes symptoms of depressed mood and lack of sleep.  The examination report also notes that the Veteran has a "pretty good" marriage to his wife and that they have been married for over 30 years.  He adopted her daughter and they too, have a close attachment.  The Veteran reported having one close friend, and a couple of acquaintances.  His appearance was clean, he was neatly groomed, appropriately dressed, cooperative, friendly, and attentive.  He appeared restless and his affect was constricted, although his speech was unremarkable, spontaneous, clear and coherent.  The examiner found that the Veteran's attention and orientation were intact; and, that the Veteran's thought process and content were unremarkable.  The Veteran reported only two hours of sleep per night.  He denied hallucinations and delusions.  His behavior was appropriate and no obsessive/ritualistic behavior was noted.  The examiner indicated that the Veteran experienced passive suicidal thoughts in the past, but not currently.  

The examiner also indicated that the Veteran had good impulse control and no episodes of violence, but also noted that the Veteran had difficulty falling or staying asleep with irritability and/or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  

The examiner concluded that the Veteran was able to manage his own financial affairs, and that he had chronic PTSD with a GAF of 55.  The examiner opined that the Veteran's PTSD impacted his social functioning, noting that while he had a stable marriage, he acknowledged being irritable with his wife.  Also, while he had some relationships outside of family, he also reported moderate social isolation.  The examiner concluded that the Veteran did not have deficiencies in most areas due to the PTSD.  

By contrast, the Veteran's wife provided a lay statement in April 2009 noting that although he appeared clean and neatly dressed at his examination, this is because he has an obsession about not being dirty as this reminds him of being in combat.  Furthermore, the Veteran's wife noted that it is she who makes sure that his clothes are washed, not the Veteran.  The Veteran's wife also indicated that the Veteran is not capable of managing their funds and that she takes care of that.  The Veteran's wife also noted that the Veteran spends most of his time at home in their Florida room where he can watch the house.  He reportedly gets up several times per night to check his "perimeters."  She noted that they rarely go out to eat and when they do, they must go early to avoid crowds and sit facing the door.  Finally, she indicated that the Veteran hates crowds, helicopters, woods, and fireworks because they remind him of combat.  

A May 2009 VA psychiatry note from Dr. R indicates that the Veteran has fairly severe symptoms of PTSD and is not able to work.  He was agitated and upset.  The Veteran was to continue taking Zoloft and Wellbutrin as prescribed, and continued in his weekly PTSD group therapy. 

Also, in an August 2009 memorandum, Dr. B characterized the Veteran's PTSD as chronic and severe.  He noted a current GAF of 38-42 with the highest GAF during the previous year as 45.  Dr. B indicated that the Veteran had significant difficulties with his employment related to his PTSD.  He had frequent conflict with supervisors and co-workers and would have to go outside to calm down, or go home, to avoid further conflict and possible violent reactions.  According to the Veteran, his employer has "bent over backwards" to avoid terminating him for his PTSD.  The memo does, however, show that the Veteran was placed on long-term disability by his employer a few months earlier because of his physical limitations on the recommendation of his VA doctors.  Dr. B noted that although the Veteran had a lot of stress at work, it was also therapeutic because it kept his mind occupied on the tasks.  Dr. B opined that the Veteran's PTSD worsened since he stopped working because he lost the ability to focus on work to keep him mind off his symptoms.  Dr. B acknowledged that despite being placed on long-term disability for physical problems, but opined that even if those physical problems were corrected, his employer would presumably not want him to return to work because of PTSD-related problems, and moreover, they would probably not give him a positive recommendation to a prospective employer because of his PTSD symptoms and problems.  

The Veteran was subsequently terminated due to his physical disability, and began receiving SSA disability pay.  Records obtained from the SSA show that the Veteran's primary reason for receiving SSA disability is his degenerative joint disease of multiple joints; however, these records also show that the Veteran is also in receipt of disability pay due to a secondary diagnosis of anxiety-related disorders.  

In an October 2010 memorandum, Dr. B indicated that the Veteran had nightmares of Vietnam combat experiences causing chronic sleep dysfunction and effects of sleep deprivation; severe anger management problems (including verbal aggression and violent behavior); intrusive recollections of combat trauma causing severe anxiety/panic attacks; problems coping with chronic pain from a foot injury and degenerative conditions of his back and knees; chronic severe survivor guilt; periods of severe depression; and, being in a state of hypervigilance most of the time.  Dr. B also noted that while he was employed, he had difficulty dealing with co-workers and supervisors; and, while he was terminated due to his physical impairments, his employer was aware of his PTSD symptoms and it was highly unlikely that he would ever be rehired by another employer because of all of his conditions, including the medications he took for his symptoms.  

Dr. B also noted that the Veteran recently had an exacerbation of chronic grieving of lost comrades and close friends and the survivor guilt.  He admitted that he frequently has suicidal ideation, but probably will not take his own life because of the trauma it would cause his wife, daughter, and grandchildren.  Dr. B listed a GAF of 38-42 with the highest GAF during the previous year as 45.  

Dr. B noted that he had treated hundreds of Vietnam veterans with PTSD from combat trauma under the VA's Vietnam Veterans Readjustment Counseling Program, (VVRCP) since the early 1980's, and opined that the Veteran would be in the top ten percent of the most severely disabled veterans with PTSD.  Dr. B listed the criteria in the rating schedule for a 100 percent schedular rating, and specifically noted that such symptoms suggest a person who is psychotic (including disabilities such as schizophrenia, bipolar disorder, senility, Alzheimer's disease).  Dr. B further explained that PTSD is an anxiety disorder and none of those psychotic symptoms listed under the 100 percent for PTSD are included in the DSM IV classification and diagnostic criteria sets for PTSD.  Dr. B explained that of the hundreds of Veterans he has treated for PTSD, the vast majority of them receive a 100 percent disability rating from the VA, and if the criteria for 100 percent were used to rate them, none of them would meet that criteria because they are not psychotic.  Dr. B concluded that the Veteran's PTSD symptoms are severe enough to qualify for a total social and occupational impairment because he would be unable to obtain or maintain gainful employment due to his PTSD.  Dr. B reiterated his previous opinion that even if his physical problems were corrected, the Veteran's employer would presumably not want him to return to employment with them because of his PTSD symptoms, and, they would probably not give him a positive recommendation to a prospective employment because of his PTSD-related symptoms and problems.  

In a September 2011 VA memorandum, the Veteran's VA psychiatrist indicated that the Veteran was currently a patient in the PTSD clinic at a VAMC, and had also attended group therapy since 2004.  It was also noted that such group therapy was going to be terminated, which would be very detrimental to the Veteran as it was felt to be extremely beneficial to him.  Records from this group therapy show that the Veteran continued to have problems with anger management.  See, e.g., July 2011 handwritten progress report from Dr. B.  

In a March 2012 letter, Dr. B reiterated his opinion from October 2010 with regard to unemployability due to PTSD, noting that the Veteran once picked up a pipe and chased his supervisor threatening to hit him with it.  Dr. B again reiterated that the only way to meet the criteria for a 100 percent rating is to exhibit symptoms of a psychosis; yet, he opined that the Veteran was nevertheless totally socially and occupationally impaired due to his PTSD.  Dr. B also estimated that the Veteran's GAF score would be 35 or possibly lower (he had not observed the Veteran clinically for 5 months).  

In an August 2012 statement, the Veteran's brother noted that the Veteran had a lot of anger management issues when he was working.  Also, an August 2012 VA Form 21-4192, the Veteran's former employer noted that the Veteran's reason for termination included both physical disability as well as his PTSD.  

Despite the above findings, VA examinations from August 2012 and November 2015 suggest that the Veteran's PTSD results in occupational an social impairment with reduced reliability and productivity, but not deficiencies in most areas.  These examiners noted symptoms of anxiety, chronic sleep impairment and disturbance of motivation and mood.  These examiners also opined that the Veteran was capable of managing his own funds, but did not reconcile that opinion with the statement from the Veteran's wife that he was unable to do so.  The examiner in 2015 also acknowledged sleep impairment, irritability with anger outbursts, hypervigilance, problems with concentration, feelings of detachment, avoidant behavior, and markedly diminished interest or participation in significant activities.  

Significantly, the November 2015 examiner opined that the Veteran's PTSD moderately impaired the following:  his ability to understand and follow instructions, sustain concentration on complex tasks, task persistence and pace, and his ability to respond appropriately to changes in the work setting.  The examiner opined that the Veteran's PTSD markedly impaired his ability to respond appropriately to coworkers, supervisors, and/or the general public.  

VA outpatient mental health treatment notes from 2014 also show continued symptoms of anxiety and irritability.  For example, a February 2014 psychology note indicates that the Veteran was anxious throughout the appointment and wanted to return home as soon as possible.  According to the examiner, the Veteran was visibly anxious, bouncing his leg constantly and shifting in his chair.  

In summary, the VA examination reports from 2009, 2012, and 2015 suggest that the Veteran's PTSD results in only moderate social and occupational impairment as noted above.  These examination reports suggest a GAF score of 55 or 60, and note recurrent symptoms of anxiety, irritability, sleep disturbance, and depressed mood.  These examiners also noted that the Veteran was consistently well-groomed, and was able to manage his financial affairs.  Although the examiners indicated a review of the claims file, no mention was made regarding the Veteran's wife's statement that the Veteran is not, actually capable for managing his financial affairs and that she does all of that for him, including buying his clothes and washing them.  Similarly, the VA examiners consistently noted that the Veteran was well-groomed and dressed, but did not acknowledge the Veteran's wife's statement that he is obsessed with being clean because being dirty reminds him of combat.  She is competent to report her observations and there is no reason to doubt her credibility in this regard.  

Finally, although the Veteran's apparently "appeared" to function rather well during examinations, his treating providers, Drs. B and R, provided valuable insight into the Veteran's day to day struggles, which were not adequately captured by the VA examiners in their reports.  

The Board finds highly probative the memoranda from Dr. B regarding the Veteran's struggles with anger management, avoidant behavior, obsessional rituals, hypervigilance, and sleep disturbance.  These providers, who have examined the Veteran numerous times via quarterly therapy sessions and outpatient mental health treatment have a clearer and more accurate account of the Veteran's overall disability picture than the aforementioned compensation and pension examiners who spent only a limited amount of time with the patient.  According to Dr. B's reports, the Veteran's PTSD results in severe PTSD symptoms which result in deficiencies in most areas, such as work, family relations, thinking and mood, due to such symptoms as obsessional rituals, near-continuous panic or depression, passive suicidal ideation impaired impulse control, and difficulty in adapting to stressful circumstances, including work.  This overall disability picture more nearly approximates the criteria for the assignment of a 70 percent rating but no higher.  

Although Dr. B suggests that the Veteran is totally occupationally and socially impaired due to his PTSD, the criteria for the assignment of a 100 percent schedular rating are not met or approximated in this case.  The Veteran denies delusions and hallucinations; he does not have gross impairment in thought processes or communication, and he is not unable to perform activities of daily living.  He is consistently oriented in all spheres, and his memory is intact.  

The Board acknowledges Dr. B's argument that the criteria for the assignment of a 100 percent rating for mental health requires a psychosis, as the symptoms listed under that criteria all relate to psychotic behavior; and, that the Veteran's PTSD is an anxiety-related disorder that does not include psychotic features; yet, according to Dr. B, the Veteran's PTSD is nonetheless productive of total occupational and social impairment.  

While it is undisputed that the Veteran's PTSD is not productive of psychotic features, the Board also finds that the Veteran's PTSD is not otherwise productive of total occupational and social impairment.  In this regard, while the Veteran has deficiencies in most areas, as noted above, he is able to maintain a fairly good relationship with his wife, daughter and grandchildren.  Thus, while the Veteran's wife may make him irritable, causing difficulty in his marital relationship, there is no indication that the Veteran has an inability to maintain an effective relationship with his wife or other family members.  

Likewise, while the Veteran has shown visible agitation during mental health assessments, as noted above, he is nonetheless able to attend his appointments and function at a level that has led the VA compensation and pension examiners to underestimate his overall level of functioning.  In other words, while the Board does not agree with the overall disability picture described by the VA examiners, the Veteran's behavior at these examinations is evidence that he is capable for communicating his thoughts, and it shows that he is oriented in all spheres.  

In essence, while the Veteran may not be capable of handling his financial matters without his wife, he is able to accomplish activities of daily living, including driving to his medical appointments.  He is aware of the outcome of his behavior, including his anger outbursts, and he is able to describe his symptoms accurately.  The consistency with which he has described his symptoms over the years also suggests that he is an accurate historian, without evidence of gross impairment in thought processes.   The Veteran's ability to communicate effectively with his doctors, as well as the ability to remain married to his spouse for several decades, likewise suggests that the Veteran does not exhibit total social impairment.  

Finally, although Dr. B suggests that the Veteran's GAF has been, at times, between 35 and 42; and, although it is not suggested that there is any impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), the record does suggest major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work), and this is also consistent with the assigned GAF score.  

In light of the foregoing, the Board finds that total occupational and social impairment is not demonstrated.  Accordingly, the criteria for a rating in excess of 70 percent for the service-connected PTSD are not met and a higher rating is not warranted.  The Board is mindful of Dr. B's statement that he has treated other Veterans who have similar symptoms to the Veteran and who are receiving a 100 percent schedular rating for PTSD; however, the Board is bound by the regulatory framework, which, in this case, does not support the assignment of a higher rating for PTSD.  To some extent, Dr. B appears to be raising an argument couched in equity.  While sympathetic to the appellant, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of this law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].

While it is acknowledged that the Veteran's psychiatric disorder is severe, the criteria are not met or approximated for the assignment of a 100 percent rating at any time during the appeal period because the preponderance of the evidence is against a finding that the Veteran had a total occupational and social impairment at any time during the appeal period.  For example, the Veteran had no delusions, no hallucinations, and was not considered a danger to himself or others.  His thought processes were appropriate.  He was able to understand directions.  He did not have slowness of thought and did not appear confused.  Only mild memory impairment was noted in the sense that he would have a difficult time understanding complex commands; and, in a work-like setting, he can exhibit anger outbursts regarding supervisors.  

Similarly, the Veteran is not shown to be hallucinating, delusional, or otherwise out of touch with reality at any time covered by this appeal period.  Even during periods of severe depression and suicidal ideation, the Veteran was oriented times three, and was not in immediate danger of hurting himself or others on a persistent basis.  

In summary, the evidence does not reveal that the Veteran experienced total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Although these particular symptoms are not specifically required, they do serve as examples of the severity of the symptoms required for the total rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Court pointed out in that case that, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.  The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples need not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.  In this case, the Veteran's symptoms are not on par with the level of severity contemplated by the total rating.  Consequently, the criteria for a 100 percent rating for the service-connected acquired psychiatric disorder are not met at any time covered by this claim.  

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities is made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2015).  In this case, the Schedule is not inadequate; the criteria reasonably describe the Veteran's actual symptoms, which include suicidal ideation, depression, impaired impulse control, sleep disturbance, social isolation, and significant disturbances of motivation and mood.  The Schedule provides for a higher rating for the service-connected acquired psychiatric disorder.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, as discussed above, the schedular criteria for the assignment of a higher rating are not shown. 

III.  TDIU

The Veteran also maintains that he is unable to obtain or maintain substantially gainful employment as a result of his service-connected PTSD.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).
In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The Veteran's current service-connected disabilities are his PTSD, rated at 70 percent disabling; tinnitus, rated as 10 percent disabling; and, a healed wound of the left little finger, malaria, and bilateral hearing loss, all rated as noncompensable.  He has a combined rating of 70 percent and meets the schedular threshold percentage criteria for the consideration of a total rating based on individual unemployability due to service-connected disabilities.  See 38 C.F.R. § 4.16(a).  

The record shows that the Veteran was gainfully employed until March 2009.  Although he was placed on long term disability in 2008, a VA Form 21-4192 reflects that the Veteran was paid until March 2009, and terminated after that date due to a nonservice-connected back disability and his PTSD.  Additionally, SSA disability records, as noted above, show a primary diagnosis of degenerative joint disease of multiple joints, and a secondary diagnosis of anxiety-related disorders.  

The Veteran's employment history includes maintenance work.  He earned a GED, but did not go to college or have any other type of occupational training.  The Veteran reported poor relationships with his various supervisors, including an inability to control his anger.  

It is undisputed that the Veteran was placed on long term disability, and eventually terminated from employment as a result of his physical disability.  In addition, VA examiners have pointed to this fact in the context of whether the Veteran's PTSD causes occupational impairment.  Significantly, the mere fact that the Veteran's employment was terminated due to physical limitations does not, in and of itself, negate the possibility that the Veteran may also be unemployable due to his service-connected PTSD.  

As explained by Dr. B, the Veteran's PTSD resulted in impaired impulse control, and multiple anger outbursts at work.  His employer was aware of his PTSD symptoms, and tried to be as tolerant as possible in that regard. He had frequent conflicts with supervisors and co-workers and often had to go outside to calm down or leave and go home to avoid further conflict and possible violent reaction.  Dr. B also opined that while that particular employer was tolerant of the Veteran's PTSD symptoms, it was not likely that a prospective employer would be so tolerant.  According to Dr. B, the Veteran's prior employer would likely not re-hire him even if his physical disability resolved, given the severity of his PTSD.  Further, Dr. B opined that his prior employer would likely not give him a positive recommendation to a prospective employer because of his PTSD-related symptoms.  See August 2009 memorandum.  

As noted above, the compensation and pension examinations of record tend to show that the Veteran's PTSD symptoms are less severe than what is described by his treating mental health care givers.  While the VA examiners are competent to assess the severity of the Veteran's PTSD, the Board finds more probative the observations of Dr. B and other mental health caregivers who have an extensive history of treating the Veteran's PTSD over a number of years, and who have a greater knowledge base of how the Veteran functions on a day to day basis.  Likewise, the Veteran's wife's statements are also competent and credible with regard to the Veteran's day to day interactions and symptoms.  In essence, this evidence suggests that the Veteran was not fired from his previous employment as a result of his PTSD symptoms; however, these symptoms clearly interfered with his ability function respectfully and peacefully in a work setting.  As noted in his March 2012 letter, Dr. B gave an example of the Veteran's inability to control his anger; i.e. he picked up a pipe and chased his supervisor threatening to hit him with it.  Based on Dr. B's example showing that there is a potential for violent anger outburst and a potential danger of injuring co-workers, obtaining and maintaining employment would likely be extremely difficult because of his difficulty in maintaining effective relationships.  The evidence shows that the Veteran's psychiatric condition has not totally precluded the capability to perform the jobs he has had as there is no indication that he has not understood his job duties or functions, or that he was not qualified for those jobs.  Nonetheless, his ability to get along with others is severely impaired.  

Likewise, the evidence of record shows that the Veteran has extreme sleep impairment due to his PTSD, which naturally causes daytime fatigue.  Such fatigue results in increased frustration, irritability, and a decline in the ability to follow directions and complex commands.  These symptoms would further limit the ability to maintain gainful employment.  

In summary, the Veteran's severity and frequency of the Veteran's psychiatric symptoms cause marked occupational impairment, and Dr. B, the Veteran's treating mental health provider opined that the Veteran's PTSD symptoms would preclude maintaining gainful employment.  Although Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) makes clear that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one, it is a determination for the adjudicator, the Board nevertheless places great weight on Dr. B's opinion because he has observed the Veteran's behavior for years and has a grasp of the Veteran's inability to function appropriately in the work place.  

Given these findings, the Board concludes that the evidence is at least in equipoise as to whether the Veteran is unemployable due to his service-connected disabilities.  All doubt has been held in the Veteran's favor.  See Gilbert, 1 Vet. App. 49, 53-56 (1990).

ORDER

A disability rating in excess of 70 percent for the service-connected PTSD is denied.  

Entitlement to TDIU is granted, subject to the law and regulations regarding the award of monetary benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


